953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Richard A. SHEPPY, Appellant.
No. 91-3087.
United States Court of Appeals, District of Columbia Circuit.
Feb. 5, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court of the District of Columbia and the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.   The district court properly concluded that it did not have the authority to depart from the statutory ten-year minimum sentence required by 21 U.S.C. § 841(b)(1)(a)(iii).   See United States v. Broxton, 926 F.2d 1180, 1183 (D.C.Cir.1991) ("Section 3553(e) ... is the only corridor open for downward departure from statutorily-prescribed sentences").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.